



GCP Applied Technologies Inc.
Equity and Incentive Plan
TERMS AND CONDITIONS
OF
OPTION AWARD
OPTION AWARD granted on February 27, 2017 (the “Grant Date”).
1.Grant of Nonqualified Stock Option. GCP Applied Technologies Inc. has granted
to you a Nonqualified Stock Option to purchase _______ Shares, subject to the
provisions of these Terms and Conditions and the GCP Applied Technologies Inc.
Equity and Incentive Plan, as amended and restated on February 28, 2017 (the
“Plan”). Unless defined herein, capitalized terms used in these Terms and
Conditions are defined in the Plan.
2.Exercise Price. The Exercise Price required to purchase the Shares subject to
this Award is $26.40.
3.Vesting. Except as provided below, Stock Options subject to this Award will
vest in substantially equal installments on the first, second and third
anniversary of the Grant Date, subject to your continued employment with the
Company and/or a Subsidiary through each relevant vesting date. If you
experience a Termination of Employment before full (100%) vesting, you will
forfeit the unvested portion of this Award immediately upon your Termination of
Employment date and you may exercise the then-vested portion of this Award until
the earlier of (A) the date described in Section 4 or (B) ninety (90) days after
your Termination of Employment date. If, however, you experience a Termination
of Employment before full (100%) vesting due to: (i) Retirement (as defined in
the Plan, you have attained age 60 and completed at least 5 years of service
with the Company and/or a Subsidiary as of your Termination of Employment date)
on or after the six (6) month anniversary of the Grant Date; (ii) your death or
Disability; or (iii) a Change in Control Termination or a Termination of
Employment as a result of a Divestiture or Outsourcing Agreement, Shares subject
to this Award will become vested and exercisable in accordance with the
provisions of Section 7, 8 or 9, as applicable.
4.Term of Award. Unless this Award has been terminated or cancelled, it will
expire on the day before the 10th anniversary of the Grant Date. If the New York
Stock Exchange (“NYSE”) is not open for business on such date, this Award will
expire at the close of the NYSE’s first trading day that immediately precedes
the day before the 10th anniversary of the Grant Date. The Stock Options granted
by this Award may be exercised at any time before the expiration, termination or
cancellation of this Award, provided that the time and manner of exercise is
consistent with these Terms and Conditions.


5.Payment of Exercise Price. To exercise all or a portion of this Award, you
must pay the Exercise Price for each Share. You may pay the Exercise Price in
cash or by certified check, bank draft, wire transfer or postal or express money
order or by any other method accepted by the Company, provided that such method
of payment is permitted by applicable law at the time of


1/1     FY17 Option Award Certificate

--------------------------------------------------------------------------------




exercise. You may pay the Exercise Price by using one or more of the following
methods: (A) delivering a properly executed exercise notice to the Company or
its agent, together with irrevocable instructions to a broker to deliver
promptly to the Company, within the typical settlement cycle for the sale of
equity securities on the relevant trading market (or otherwise in accordance
with Regulation T issued by the United States Board of Governors of the Federal
Reserve System), the amount of sale proceeds with respect to the portion of the
Shares to be acquired having a Fair Market Value on the date of exercise equal
to the sum of the applicable portion of the Exercise Price being so paid; (B)
tendering (actually or by attestation) to the Company or its agent previously
acquired Shares that have a Fair Market Value on the day prior to the date of
exercise equal to the applicable portion of the Exercise Price being so paid; or
(C) instructing the Company to reduce the number of Shares that would otherwise
be issued by such number of Shares as have in the aggregate a Fair Market Value
on the date of exercise equal to the applicable portion of the Exercise Price
being so paid. Notwithstanding the foregoing, you may not tender any form of
payment or exercise this Award by any method that the Company determines, in its
sole discretion, could violate any applicable law, regulation or Company policy
or that is otherwise unacceptable to the Company. You are not required to
purchase all Shares subject to this Award at one time, but you must pay the full
Exercise Price by a means satisfactory to the Company for all Shares that you
elect to purchase before they will be delivered. This Stock Option may not be
exercised for fractional Shares. The date of exercise of a Stock Option shall be
the date on which the Company receives the Exercise Price for such Stock Option.
Notwithstanding anything in this Section 5 to the contrary, if this Award is
scheduled to expire due to the expiration of the term on the date described in
Section 4 above and the Fair Market Value of a Share on the last day of such
term exceeds the Exercise Price for a Share subject to this Award, then, by
accepting this Award, you agree that, unless you notify the Company’s
third-party administrator (currently E*Trade) at least ten (10) business days
before such expiration date that you do not wish for this Award to be exercised,
you shall be treated as having instructed the Company to exercise the vested
portion of this Award on the last day of such term and to pay the Exercise Price
by application of the method described in (C) above or such other method as
determined by the Company, provided that such method complies with applicable
law.


6.Exercise of Stock Option. If you are entitled to exercise a Stock Option
subject to this Award, you may exercise it by contacting E*Trade through its web
site at www.etrade.com or by calling 1-800-838-0908. If someone other than you
attempts to exercise Stock Options subject to this Award (for example, because
the Stock Option is being exercised after your death), the Company will deliver
the Shares only after determining that the person attempting to exercise Stock
Options subject to this Award is your duly appointed personal representative or
an individual to whom this Award has been transferred in accordance with these
Terms and Conditions and the terms of the Plan.


7.Retirement, Death or Disability. Notwithstanding the vesting and exercise
provisions described in Section 3, if you experience a Termination of Employment
due to: (A) your Retirement (as defined in the Plan and described above) on or
after the six (6) month anniversary of the Grant Date; or (B) your death or
Disability, then you will become fully vested in all Stock Options subject to
this Award on the date of such Retirement, your death or your Termination of
Employment due to Disability and in any such case be entitled to exercise this
Award until the earlier


2/2    FY17 Option Award Certificate

--------------------------------------------------------------------------------




of (i) the date described in Section 4 or (ii) the third anniversary of the date
of your Retirement, death or Termination of Employment due to Disability, as
applicable.


8.Change in Control. Notwithstanding the vesting and exercise provisions
described in Section 3, you will become fully vested in all Stock Options
subject to this Award on the date of a Change in Control in the event that a
Replacement Award is not issued to you or, on or after a Change in Control, on
your Termination of Employment date if you experience a Change in Control
Termination and be entitled to exercise this Award until the earlier of (A) the
date described in Section 4 or (B) the third anniversary of the Change in
Control or your Termination of Employment date, as applicable, if, solely with
respect to a Change in Control Termination, you satisfy one of the following
requirements:


(i)    On or before the second anniversary of a Change in Control, the Company
or any Subsidiary terminates your employment for any reason other than Cause,
Disability or death; or


(ii)    On or before the second anniversary of a Change on Control, (A) the
Company or any Subsidiary: (1) assigns or causes to be assigned to you, whether
formally or informally, duties inconsistent in any material respect with your
duties as assigned to you, whether formally or informally, immediately prior to
the Change in Control or fails to assign to you, whether formally or informally,
immediately after the Change in Control any duties or responsibilities you
performed immediately prior to the Change in Control if such duties or
responsibilities constitute a material portion of your duties or
responsibilities immediately prior to the Change in Control; (2) makes or causes
to be made any material adverse change to your position (including a change in
title, reporting relationship or level to a title, reporting relationship or
level in the organization that is lessor in any respect to your title, reporting
relationship or level immediately prior to the Change in Control), authority,
duties or responsibilities; or (3) takes or causes to be taken any other action
which, in your reasonable judgment, results in a material diminution in your
position, authority, duties or responsibilities; or (B) the Company or any
Subsidiary, without your consent, (1) requires you to relocate to a principal
place of employment more than fifty (50) miles from your existing place of
employment and which increases your commute from your principal residence by
more than fifty (50) miles; (2) materially reduces your annual base salary; or
(3) materially breaches the terms of your compensation package (such as ceasing
to provide an annual cash bonus opportunity, a defined benefit retirement plan
benefit or an annual long-term share incentive grant) as in effect immediately
prior to the Change in Control; provided, however, that (x) within ninety (90)
days after an event described in (A) or (B) above, you submit written notice of
such event to the Company specifying in reasonable detail the event upon which
you are basing your Termination of Employment, (y) the Company has not cured
such event within thirty (30) days after its receipt of such notice and (z)
within ninety (90) days after the expiration of such cure period, you terminate
your employment with the Company.


9.Termination of Employment Resulting From Divestiture or Outsourcing Agreement.
Notwithstanding the vesting and exercise provisions described in Section 3, if
you


3/3    FY17 Option Award Certificate

--------------------------------------------------------------------------------




experience a Termination of Employment with the Company or a Subsidiary as a
result of a Divestiture or Outsourcing Agreement, then Stock Options subject to
this Award will vest on a pro-rata basis based on (A) the number of whole months
completed from Grant Date through your Termination of Employment date, divided
by 36, multiplied by (B) the total number of Stock Options subject to this
Award, minus (C) the number of Stock Options subject to this Award that
previously vested. If you are entitled to pro-rata vesting under this Section 9,
then you will be entitled to exercise the vested portion of this Award until the
earlier of (1) the date described in Section 4 or (2) the third anniversary of
your Termination of Employment date.


10.Withholdings. The Company has the right, prior to the issuance or delivery of
any Shares in connection with the exercise of all or a portion of this Award, to
withhold or require from you the amount necessary to satisfy applicable tax
requirements (e.g., income tax, social insurance, payroll tax and payment on
account), as determined by the Company. The methods described in Section 5 may
also be used by you to pay, or by the Company to satisfy, your withholding tax
obligation, provided that the use of such method for this purpose complies with
Company policy and applicable law. If, at any time after the Grant Date, you
become subject to tax in more than one jurisdiction, the Company may be required
to withhold or account for applicable tax requirements in the various
jurisdictions. By accepting this Award, you authorize the Company or any
Subsidiary to satisfy applicable tax or tax withholding requirements by: (A)
withholding from your wages or other cash compensation payable to you; (B)
withholding from any proceeds resulting from the sale of Shares subject to this
Award either through an exercise and voluntary sale or through a mandatory sale
arranged by the Company on your behalf and pursuant to this authorization; (C)
redemption by the Company at Fair Market Value of Shares due to you following
the exercise of Shares subject to this Award; or (D) a combination of (A), (B)
or (C) above. If the Company or any Subsidiary cannot withhold or account for
all taxes associated with this Award by application of the means described
herein, then, by accepting this Award, you agree that you will pay to the
Company or any Subsidiary all amounts necessary to satisfy applicable tax
requirements and acknowledge that the Company may refuse to issue or deliver
Shares subject to this Award, or the proceeds from the sale of such Shares, if
you do not comply with this obligation.


11.Transfer of Award. You generally may not transfer this Award or any interest
herein except by will or the laws of descent and distribution. However, you may
transfer this Award to a “family member” (as defined in Section 7.1(b) of the
Plan), provided that (A) you do not receive any consideration for the transfer
and (B) you furnish the Company’s Vice President, General Counsel and Secretary
with written notice of the transfer at least ten (10) business days in advance
of such transfer. Notwithstanding the foregoing, any transfer of this Award may
be delayed or prohibited if, in the sole discretion of the Company’s Vice
President, General Counsel and Secretary, such transfer would violate, or would
have the potential to violate, applicable law, regulation or Company policy. If
this Award is transferred pursuant to this provision, it will continue to be
subject to the same terms and conditions that applied immediately prior to the
transfer. This Award may be exercised by the transferee only to the same extent
that you could have exercised this Award had no transfer occurred.




4/4    FY17 Option Award Certificate

--------------------------------------------------------------------------------




12.Forfeiture of Award. In addition to the forfeiture provisions that may be
applicable to this Award pursuant to Section 7.14 of the Plan, you will forfeit
all or a portion of the Shares subject to this Award if your employment
terminates under the circumstances described below:


(i)    If the Company or Subsidiary terminates your employment for Cause,
including, without limitation, a termination as a result of your violation of
the Company’s Code of Conduct, then all unexercised portions of this Award
(whether vested or unvested) will immediately and automatically terminate and
you will immediately and automatically forfeit all rights you have with respect
to this Award. Also, by accepting this Award, you agree and promise to deliver
to the Company immediately upon your Termination of Employment for Cause, Shares
(or, in the discretion of the Company, cash) equal in value to the amount of all
profits you realized upon the exercise of any portion of this Award during the
period that begins six (6) months immediately before your Termination of
Employment for Cause and ends on the date the Company seeks recoupment pursuant
to these Terms and Conditions.


(ii)    If, after your Termination of Employment, the Committee determines in
its sole discretion that while you were a Company or Subsidiary employee you
engaged in activity that would have constituted grounds for the Company or
Subsidiary to terminate your employment for Cause, then all unexercised portions
of this Award (whether vested or unvested) will immediately and automatically
terminate and you will immediately and automatically forfeit all rights you have
with respect to this Award. Also, by accepting this Award, you agree and promise
to deliver to the Company immediately upon the date the Committee determines
that you could have been terminated for Cause, Shares (or, in the discretion of
the Company, cash) equal in value to the amount of all profits you realized upon
the exercise of any portion of this Award during the period that begins six (6)
months immediately before your Termination of Employment and ends on the date
the Company seeks recoupment pursuant to these Terms and Conditions.


(iii)    If the Committee determines in its sole discretion that at any time
after your Termination of Employment and prior to the first anniversary of your
Termination of Employment you (A) disclosed confidential or proprietary
information related to any business of the Company or any Subsidiary or (B)
violated the terms of any non-competition agreement by and between you and the
Company or any Subsidiary and the Committee has not approved of your employment
with a competitor in writing, then all unexercised portions of this Award
(whether vested or unvested) will immediately and automatically terminate and
you will immediately and automatically forfeit all rights you have with respect
to this Award. Also, by accepting this Award, you agree and promise to deliver
to the Company, immediately upon the Committee’s determination date, Shares (or,
in the discretion of the Company, cash) equal in value to the amount of all
profits you realized upon the exercise of any portion of this Award during the
period that begins six (6) months immediately before your Termination of
Employment and ends on the date of the Company seeks recoupment pursuant to
these Terms and Conditions.




5/5    FY17 Option Award Certificate

--------------------------------------------------------------------------------




13.Adjustments. This Award shall be subject to the provisions set forth in
Section 5.3 and 5.4(c)(iv) of the Plan, to the extent applicable.


14.Restrictions on Exercise. Exercise of this Award is subject to the conditions
that, to the extent required at the time of exercise:


(i)    The Shares covered by this Award will be duly listed, upon official
notice of issuance, on the NYSE; and


(ii)    A Registration Statement under the United States Securities Act of 1933
with respect to the Shares will be effective or an exemption from registration
will apply.


If there is any registration, qualification, exchange control or other legal
requirement imposed upon this Award or the Shares subject to this Award by
applicable securities or exchange control laws (including rulings or regulations
issued by the United States Securities and Exchange Commission or any other
governmental agency with jurisdiction over the issuance of this Award or the
Shares subject to this Award), the Company shall not be required to deliver any
Shares subject to this Award before the Company, in its sole discretion, has
determined that either (A) it has satisfied any such requirements or has
received the requisite approval from the appropriate governmental agency; or (B)
an exemption from such registration or exchange control requirement applies. By
accepting this Award, you acknowledge that you understand that the Company is
under no obligation to register this Award or the Shares subject to this Award
with any governmental agency or to seek approval from any governmental agency
for the issuance or sale of Shares subject to this Award.


15.Disposition of Securities; Acknowledgement of Insider Trading Policy. By
accepting this Award, you acknowledge that you have read and understand the
Company’s Insider Trading Policy and are aware of and understand your
obligations under United States federal securities laws with respect to trading
in the Company’s securities. By accepting this Award, you also agree not to use
the Company’s “cashless exercise” program (or any successor program) at any time
when you possess material non-public information with respect to the Company
(including Subsidiaries) or when using the program would otherwise result in a
violation of applicable securities law. The Company has the right to recover, or
receive reimbursement for, any compensation or profit realized on the exercise
of this Award or by the disposition of Shares received upon exercise of this
Award to the extent that the Company has a right of recovery or reimbursement
under applicable securities laws.
16.Plan Terms Govern. The vesting and exercise of this Award, the disposition of
any Shares received upon the exercise of all or a portion of this Award, and the
treatment of any gain on the disposition of such Shares are subject to the terms
of the Plan and any rules that the Committee prescribes. The Plan document, as
amended from time to time, is incorporated into these Terms and Conditions.
These Terms and Conditions constitute the Award Certificate referred to in the
Plan. If there is any conflict between the terms of the Plan and these Terms and
Conditions, the Plan’s terms govern. By accepting this Award, you acknowledge
receipt of the Plan and the Plan’s prospectus, as in effect on the Grant Date.


6/6    FY17 Option Award Certificate

--------------------------------------------------------------------------------




17.Personal Data. To comply with applicable law and to administer this Award
appropriately, the Company and its agents may accumulate, hold and process your
personal data and/or “sensitive personal data” within the meaning of applicable
law (“Personal Data”). Personal Data includes, but is not limited to, the
information provided to you as part of the grant package and any changes thereto
(e.g., details of Stock Options, including amounts awarded, unvested, vested or
expired), other appropriate personal and financial data about you (e.g., name,
home address, telephone number, date of birth, nationality, job title, reason
for termination of employment, and social security, social insurance or other
identification number), and information about your participation in the Plan and
Shares obtained under the Plan from time to time. By accepting this Award, you
give your explicit consent to your employer’s and the Company’s accumulating,
transferring, and processing Personal Data as necessary or appropriate for Plan
administration. Your Personal Data will be retained only as long as is necessary
to administer your participation in the Plan. If applicable, by accepting this
Award, you also give your explicit consent to the Company’s transfer of Personal
Data outside the country in which you work or reside and to the United States of
America where the same level of data protection laws may not apply as in your
home country. The legal persons for whom your Personal Data are intended (and by
whom your Personal Data may be transferred, processed or exchanged) include the
Company, its Subsidiaries (or former Subsidiaries as are deemed necessary), the
outside Plan administrator, their respective agents, and any other person that
the Company retains or utilizes for compensation planning or Plan administration
purposes. You have the right to request a list of the names and addresses of any
potential recipients of your Personal Data and to review and correct your
Personal Data by contacting your local Human Resources Representative. By
accepting this Award, you acknowledge your understanding that the transfer of
the information outlined here is important to Plan administration and that
failure to consent to the transmission of such information may limit or prohibit
your participation in the Plan. By accepting this Award, you acknowledge that
you are providing the consents herein on a purely voluntary basis and that, if
you do not consent or if you later seek to revoke your consent, it will
adversely impact the ability of the Company to administer your Awards but it
will not adversely impact your employment status or service with your employer.
18.No Contract of Employment or Promise of Future Grants. By accepting this
Award, you agree that you are bound by the terms of the Plan and these Terms and
Conditions and acknowledge that this Award is granted in the Company’s sole
discretion and is not considered part of any employment contract or your
ordinary or expected salary or other compensation for services of any kind
rendered to the Company or any Subsidiary. You further agree that this Award,
and your Plan participation, do not form, and will not be interpreted as
forming, an employment contract or guarantee of employment with the Company or
any Subsidiary. The Company, in its sole discretion, voluntarily established the
Plan and may amend or terminate it at any time pursuant to the terms of the
Plan. You understand that the grant of Stock Options under the Plan is voluntary
and occasional and does not create any contractual or other right to receive
future grants of any Stock Options, or benefits in lieu of any Stock Options,
even if Stock Options have been granted repeatedly in the past, and that all
decisions with respect to future grants will be in the Company’s sole
discretion. By accepting this Award, you also acknowledge that this Award and
any gains received hereunder are extraordinary items and are not considered part
of your salary or compensation for purposes of any pension or retirement
benefits or for purposes of calculating any termination, severance, redundancy,
resignation, end of service payments, bonuses, long-service


7/7    FY17 Option Award Certificate

--------------------------------------------------------------------------------




awards, life or accident insurance benefits or similar payments. Neither this
Award, nor any gains received hereunder, is intended to replace any pension
rights or compensation. If the Company or Subsidiary terminates your employment
for any reason, you agree that you will not be entitled to damages or
compensation for breach of contract, dismissal (in any circumstances, including
unfair dismissal) or compensation for any loss of office or otherwise to any
sum, Shares, Stock Options or other benefits to compensate you for the loss or
diminution in value of any actual or prospective rights, benefits or expectation
under or in relation to the Plan.
19.Limitations. Nothing in these Terms and Conditions or the Plan grants to you
any right to continued employment with the Company or any Subsidiary or to
interfere in any way with the Company or Subsidiary’s right to terminate your
employment at any time and for any reason, subject to applicable law. Payment of
Shares is not secured by a trust, insurance contract or other funding medium,
and you do not have any interest in any fund or specific Company or Subsidiary
asset by reason of this Award. You have no rights as a stockholder of the
Company pursuant to this Award until Shares are actually delivered to you.
20.Entire Agreement and Amendment. These Terms and Conditions and the Plan
constitute the entire understanding between you and the Company regarding this
Award. These Terms and Conditions supersede any prior agreements, commitments or
negotiations concerning this Award. These Terms and Conditions may not be
modified, altered or changed except by the Committee (or its delegate) in
writing and pursuant to the terms of the Plan; provided, however, that the
Company has the unilateral authority to amend these Terms and Conditions without
your consent to the extent necessary to comply with applicable securities
registration or exchange control requirements and to impose additional
requirements on this Award or Shares subject to this Award if the Company, in
its sole discretion, deems it necessary or advisable for legal or administrative
reasons.
21.Severability. The invalidity or unenforceability of any provision of these
Terms and Conditions will not affect the validity or enforceability of the other
provisions of these Terms and Conditions, which will remain in full force and
effect. Moreover, if any provision is found to be excessively broad in duration,
scope or covered activity, the provision will be construed so as to be
enforceable to the maximum extent compatible with applicable law.
22.Waiver. By accepting this Award, you acknowledge that a waiver by the Company
of any breach by you of a provision of these Terms and Conditions shall not
operate or be construed as a waiver by the Company of any other provision of
these Terms and Conditions or of a subsequent breach.
23.Notices. By accepting this Award, you agree to receive documents, notices and
any other communications relating to your participation in the Plan in writing
by regular mail to your last known address on file with your employer, the
Company or Subsidiary or any outside Plan administrator, or by electronic means,
including by e-mail, through an online system maintained by any outside Plan
administrator, or by a posting on the Company’s intranet website or on an online
system or website maintained by any outside Plan administrator.


8/8    FY17 Option Award Certificate

--------------------------------------------------------------------------------




24.Governing Law. This Award and these Terms and Conditions are governed by the
law of the State of Delaware and shall be construed accordingly.
25.Code Section 409A Compliance. Notwithstanding any other provision of these
Terms and Conditions to the contrary, in the event that all or a portion of this
Award becomes subject to Code Section 409A, the provisions contained in Section
7.11 of the Plan (entitled “Section 409A Compliance”) shall govern and shall
supersede any applicable provision of these Terms and Conditions.
26.Acceptance. By accepting this Award, you agree to the following:
(i)    You have carefully read, fully understand and agree to all of the terms
and conditions contained in the Plan and these Terms and Conditions; and
(ii)    You understand and agree that the Plan and these Terms and Conditions
constitute the entire understanding between you and the Company regarding this
Award, and that any prior agreements, commitments or negotiations concerning
this Award are replaced and superseded.


9/9    FY17 Option Award Certificate